          Case 3:20-cv-00104-MMD-WGC Document 12 Filed 07/13/20 Page 1 of 4




 1   NICHOLAS A. TRUTANICH
     United States Attorney
 2   District of Nevada
 3   CAROLYN B. CHEN, CSBN 256628
     Special Assistant United States Attorney
 4   160 Spear Street, Suite 800
     San Francisco, California 94105
 5   Telephone: (415) 977-8956
     Facsimile: (415) 744-0134
 6   E-Mail: carolyn.chen@ssa.gov
 7   Attorneys for Defendant
 8

 9

10                                 UNITED STATES DISTRICT COURT
11                                         DISTRICT OF NEVADA
12   DAVID ARY,                                 )
                                                )   Case No.: 3:20-cv-00104-MMD-WGC
13                 Plaintiff,                   )
                                                )   ORDER GRANTING
14          vs.                                 )
                                                )   UNOPPOSED MOTION FOR EXTENSION OF
15   ANDREW SAUL,                               )   TIME TO FILE CERTIFIED
     Commissioner of Social Security,           )   ADMINISTRATIVE RECORD AND ANSWER;
16                                              )   DECLARATION OF CHRISTIANNE VOEGELE
                   Defendant.                   )
17                                              )   (FIRST REQUEST)
18

19

20

21

22

23

24

25

26
          Case 3:20-cv-00104-MMD-WGC Document 12 Filed 07/13/20 Page 2 of 4




 1          Defendant, Andrew Saul, Commissioner of Social Security (the “Commissioner”), by and through
 2
     his undersigned attorneys, hereby moves for a sixty-day extension of time to file the Certified
 3
     Administrative Record (CAR) and answer to Plaintiff’s Complaint. The CAR and answer to Plaintiff’s
 4
     Complaint are due to be filed by July 17, 2020.
 5
            In light of the global COVID-19 pandemic, the Social Security Administration (“SSA” or the
 6

 7   “Agency”) has taken the unprecedented step of suspending in-office services to the public:

 8   https://www.ssa.gov/coronavirus/. The Agency is focusing on providing the most critical services by
 9   mail, phone and online to those most in need. SSA is also taking additional steps to protect its employees
10
     and help stop the spread of COVID-19, maximizing social distancing, including significantly limiting
11
     employee access to SSA facilities for health and safety only and has moved toward a temporary virtual
12
     work environment. Electronic processes allow some of SSA’s most critical work to continue with
13

14   minimal interruption; other workloads have been suspended until the health crisis abates or the Agency is

15   able to create new electronic business processes.

16          For purposes of this particular case, the public health emergency pandemic has significantly
17   impacted operations in the Social Security Administration’s Office of Appellate Operations (OAO) in
18
     Falls Church, Virginia. That office is responsible for physically producing the administrative record that
19
     is required to adjudicate the case under Sections 205(g) and (h) of the Social Security Act, 42 U.S.C.
20
     § 405(g) and (h). See SSA Program Operations Manual System GN 03106.025, available at
21

22   https://secure.ssa.gov/apps10/poms.nsf/lnx/0203106025.

23          As detailed in the attached declaration, beginning March 16, 2020, OAO’s staff members began

24   to telework to protect employee health and prevent further spread of COVID-19. At that time, critical in-
25
     person physical tasks associated with preparing the administrative record could not be accomplished. For
26
     example, prior to the COVID-19 pandemic, to safeguard Personally Identifiable Information (PII), all

     Unopposed Mot. for Ext.;
     No. 3:20-cv-00104-MMD-WGC                         1
          Case 3:20-cv-00104-MMD-WGC Document 12 Filed 07/13/20 Page 3 of 4




 1   hearing recordings, which are part of the administrative record, were downloaded onto compact discs and
 2
     encrypted. OAO securely routed the encrypted discs to a private contractor through a daily pickup and
 3
     delivery service at the Official Duty Station (ODS) in Falls Church, Virginia. The private contractor
 4
     would transcribe the hearing recording and send the paper copy of the hearing transcript back to OAO.
 5
     OAO personnel would then scan the hearing transcript into the electronic record or place the hearing
 6

 7   transcript in the paper case file. Thereafter, OAO personnel would assemble the administrative record in

 8   a prescribed order.
 9          To ensure a continuity of operations, OAO has been actively pursuing mitigation efforts to allow
10
     the remote preparation of administrative records. For cases in which the private contractors were already
11
     in possession of hearing recordings for transcription, with the assistance of the Office of Acquisitions and
12
     Grants (OAG), OAO received approval to receive these transcripts from the private contractors via
13

14   secured email, e.g., using password protection and redacted Social Security Numbers. In April 2020,

15   OAO began receiving such hearing transcripts from private contractors via secured email.

16          For cases in which OAO had not yet submitted recordings to the private contractors before March
17   16, 2020, OAO has been pursuing all available options to obtain transcriptions for these cases. In May
18
     2020, OAO began encrypting hearing recordings and securely emailing them to the contractors for
19
     transcription. Through the month of May, OAO and the contractors worked to resolve technical issues
20
     that arose, particularly with large files. The process is functioning now, albeit at only half of normal
21

22   productivity.

23          Given the volume of pending cases, Defendant requests an extension in which to respond to the

24   Complaint until September 15, 2020. If in sixty days the CAR is not prepared, the Commissioner will
25
     file a status report with the Court as to when he expects the CAR to be completed.
26


     Unopposed Mot. for Ext.;
     No. 3:20-cv-00104-MMD-WGC                        2
          Case 3:20-cv-00104-MMD-WGC Document 12 Filed 07/13/20 Page 4 of 4




 1          On July 10, 2020, the undersigned conferred with Plaintiff, who has no opposition to the requested
 2   extension.
 3          It is therefore respectfully requested that Defendant be granted an extension of time to file the CAR
 4   and answer to Plaintiff’s Complaint, through and including September 15, 2020.
 5

 6

 7          Dated: July 10, 2020                          Respectfully submitted,

 8                                                        NICHOLAS A. TRUTANICH
                                                          United States Attorney
 9
                                                          /s/ Carolyn B. Chen
10                                                        CAROLYN B. CHEN
                                                          Special Assistant United States Attorney
11

12

13

14                                                        IT IS SO ORDERED:

15
                                                          HONORABLE WILLIAM G. COBB
16                                                        UNITED STATES MAGISTRATE JUDGE
17
                                                                  July 13, 2020
                                                          DATED: ___________________________
18

19

20

21

22

23

24

25

26


     Unopposed Mot. for Ext.;
     No. 3:20-cv-00104-MMD-WGC                       3
